Olson, J.
Plaintiff brought this action to recover upon an implied contract for compensation for work and labor performed by him upon a farm owned by defendant. His complaint was answered by a general denial. But, at the trial, by his outline of the issues, defendant informally asserted the formation of a partnership between the parties by oral agreement. Plaintiff denied this assertion and urged that, in any event, the alleged contract of partnership was *463void under the statute of frauds, RCW 19.36.010(1) [cf. Rem. Rev. Stat., § 5825(1)].
The trial court considered all of the issues submitted. It found facts in favor of plaintiff upon his cause of action for compensation for his work and labor. It further found that the minds of the parties did not meet to create a partnership.
The assignments of error are directed to the findings of fact made and refused by the trial court.
No useful purpose would be served by a statement of the evidence in detail. It not only does not preponderate against the findings of the trial court, but it is insufficient to establish the existence of a partnership, under the rules stated in Bengston v. Shain, 42 Wn. (2d) 404, 409, 255 P. (2d) 892 (1953), and cases cited.
The findings support the judgment, and it must be and is affirmed.
Grady, C. J., Mallery, Hill, and Weaver, JJ., concur.